Order, Supreme Court, New York County, entered on February 18, 1972, and the judgment of said court entered on March 21, 1972, unanimously modified, on the law, (as to the first and fifth causes of action), to strike therefrom the direction for a new trial and a new trial is directed on the issue of damages only, and the verdicts of the jury for plaintiff National Apparel Adjustment Council, Inc. (trustee of Dejay Stores, Inc.) on the first cause and Albert I. Cordon (trustee of United Star Companies, Inc.) on the fifth cause reinstated on the issue of liability, and (as to the second, sixth and ninth causes of action) to strike therefrom the direction dismissing the said causes and granting judgment to the defendant notwithstanding the verdict, and the verdicts of the jury reinstated on the issue of liability only in favor of plaintiff National Apparel Adjustment Council, Inc. (trustee of Dejay Stores, Inc.) on each of said causes, and a new trial is directed on the issue of damages; and as so modified, the order and judgment are otherwise affirmed, without costs and without disbursements. Appeal from the order of said court, entered on January 14, 1972, unanimously dismissed, as academic, without costs and without disbursements. Opinion Per Curiam: Concur— Stevens, P. J., Markewich, Murphy, Steuer and Capozzoli, JJ. [42 AD 2d 58.]